Dykman, J.:
On the 15th' day of April, 1857, the plaintiff was the wife of Edmund Tenni, and on that day he caused the premises in question to be conveyed to her. He paid all of the purchase-money that was paid, and she paid nothing. On the 5th day of September, 1861, the plaintiff, at the request of her husband, executed and delivered to his mother, Antoinette Tenni, a full covenant warranty deed of the premises, and the grantee took possession. At that time section 3 of chapter 90 of the Laws of 1860 was in force and had not been amended, and it reads as follows: “ Any married *380woman, possessed of 'real estate as her separate property, may bargain, sell and convey such property, and enter into any contract in reference to the same, but no such conveyance or contract shall be valid without the assent, in writing, of her husband, except as hereinafter provided.” This section was amended by chapter 172 of the Laws of 1862, by leaving out that part which required the husband’s assent.
The husband of the plaintiff did not make a written consent to her conveyance to her mother until after she obtained an absolute divorce against him in October, 1862, and then he made the following indorsement on the deed :
“ I hereby consent to the within conveyance and approve of the same.
New York, Septeinher 12, 1861.
E. YEN.NI.” [seal.]
The grantee in this conveyance died seized of the premises, and left a last will and testament, which contained a power of sale, and under that her executor conveyed the premises to the defendant, for value, in January, 1873. The consent of the plaintiff’s husband was then indorsed on her deed, and the defendant had no notice of any defect or irregularity. The defendant, therefore, is a bona fide purchaser.
If under this state of facts the plaintiff can recover these premises, then the law of 1860 will have worked a result'which shows that it was not amended any too soon. She never had any equity in the premises. She never paid a dollar on the purchase-money, and she made her full covenant warranty deed and suffered it to be spread upon the records, and then laid by until the defendant became the purchaser for full value, without sounding any note of alarm, or asserting any right.
Now, what is meant by the provision in section 3 of the Law of 1860? That no conveyance of a married woman shall be valid without the assent, in writing, of her husband. One thing intended was to give the husband some control over the alienation of his wife’s land, and it is very reasonable to suppose that that was the only aim and intention of the section. To provide that the con*381veyance should not be valid against him and his marital rights without his assent in writing. If this is the true construction, then the grantee in such conveyance took a title valid against the world, except the husband, and all that was necessary was the written assent of the husband to the conveyance.
When the plaintiff executed her conveyance for these premises it was valid as against her, and it only remained for her husband to signify his assent to the same in writing to render it valid and effectual in every respect, lie did assent to it in writing about a year after it was given. No-time is specified within which such assent shall be made, and the most that can be claimed for the plaintiff is, that until it was given she could have revoked her deed. She did not, however, make the revocation, and the assent was given. The demands of the statute were complied with, and it matters not that the assent was given after the delivery of the deed.
An objection against the validity of the husband’s assent is raised on the ground that he made it after his wife had obtained against him an absolute divorce; but if this provision was enacted for his benefit, to enable him to restrain her in the conveyance of her property, then he had the power and the right to make the assent after the divorce. He was the only person who could give such assent, and it was in the interest of justice that it should be given.
We think a new trial should be granted, with costs to abide the event.
Barnard, P. J., concurred; Gilbert, J., not sitting.
Judgment reversed and new trial granted, costs to abide event.